On August 25, 1910, in the county court of Creek county, J. W. Overstreet, defendant in error, sued plaintiffs in error, Rothchild   Co. and the United States Fidelity   Guaranty Co., foreign corporations, as principal and surety, respectively, on a replevin bond executed by them in a suit against the plaintiff for the recovery of a piano, alleging as breach thereof that said Rothchild   Co., as plaintiff therein, had failed to recover and refused to redeliver the property on demand. After defendants had each appeared specially, and their motions to quash the service of the summons had been sustained, alias summons was served on the United States Fidelity  
Guaranty Co., and, failing to answer, judgment was rendered and entered against it by default for $408 and costs. On December 17, 1910, a day in the same term, came said defendant and moved the court to vacate and set aside said judgment on certain alleged grounds, which the court overruled, and defendant brings the case here.
The grounds set forth in the motion, ten in number, are purely technical; and, in that the same was not presented to the trial court accompanied with an answer setting forth a valid defense to the action, which seems to be required by Comp. Laws 1909, sec. 6089 (Rev. Laws 1910, sec. 5262 [Schuyler v. Fowler, 63 Kan. 98, 64 P. 1035; Lookabaugh v.Epperson, 28 Okla. 472, 114 P. 738]), it fails to address itself to us with much force. Indeed, since defendant has failed to comply with our rule 25 (20 Okla. xii, 95 P. viii), in that its brief contains no specifications of the errors complained of, we will consider none of them, but will dismiss the case. It is so ordered.
All the Justices concur. *Page 172